Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to turn up each and every limitation in a single reference or an appropriate combination of references. In particular, an AlN single crystal having the bright spots as claimed was not turned up in a search of the prior art. 
As discussed in the remarks by applicant submitted on 11 September 2020, the previously applied prior art fails to set forth a process that is identical or substantially identical to that utilized to produce the claimed product. In particular, the previously applied prior art failed to teach the halogen-based gas, nitrogen gas, and Al halide gas are supplied through the same nozzle. As shown in the specification and the Inventive and Comparative examples set forth therein, this step results in the claimed features. 
It is noted that a patent for the process for producing the claimed product was issued as U.S. Patent Number 10,354,862 on 16 July 2019. A Decision to Grant a Patent was issued in the corresponding Japanese Patent Application 2015219025. A Decision to Grant a European Patent was issued in corresponding European Patent Application 15858289.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784